Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 3-9, 11-22 are directed to an abstract idea of organizing human activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a machine and a process, which are statutory categories of invention.

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. Claims 1, 3-9, 11-22 recite the steps of a system to: receive an indication 
Claims 1, 3-9, 11-13, 18-20, 21-22 also recite, determining that the wagering ticket is indicative of a wining sports wager; and controlling the gaming device to cause the gaming device to pay the amount paid for the wagering ticket to the player. 
Claims 14-17 also recite printing the indications on the physical wagering ticket.

These limitations recite an abstract idea of organizing human activity. According to the 2019 Revised Patent Subject Matter Guidelines, organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping. 


In addition, redeeming a wagering ticket by marking tickets for a wagering gaming with various information to indicate that a payment was made is a method of managing payment for a wagering game. Managing payment for a wagering game is a 

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1, 3-9, 11-22 do not do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1, 3-9, 11-22 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The ticket scanning device and image capture device is used to capture the wagering ticket to generate a digital image. This is a generic digital camera. Also as indicated in Applicant’s specifications, cameras may be provided for capturing images of a physical gaming ticket. The processor, memory, gaming device, image capture device and database are generic computer or computer components used to perform the abstract idea of managing interactions. The processor, memory, gaming device and image capture device are used to implement the interaction in a computer embodiment. The use of a computer generally links the abstract idea to a particular technological environment. 
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.

Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition);

The claim also includes limitations of altering a digital image, the digital image comprising a graphical paid indication, a graphical amount indication, and a graphical time indication and store the digitally altered digital image in a database. These limitations recite the abstract idea. They do not include additional elements that is sufficient to ensure that the claims amount to significantly more than the exception.
Assuming that the limitations are additional elements, the steps of altering a digital image of a ticket the digital image comprising graphical a paid indication, a graphical amount indication, and a graphical time indication are steps of recording a redeemed wagering ticket and storing the digitally altered image, these limitations recite steps for electronically recording the redemption of the wagering ticket.
The courts have ruled that electronic record keeping is well known, routine and conventional.
Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); and
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.


Claims 3-5, 7-9, 13, 22 recite determining if the ticket comprises an indication of a winning sports wager, when the digital image is altered, printing indications on a ticket; displaying the ticket; and crediting the amount paid to a cashless account. These limitations recite the abstract idea of organizing human activity by redeeming a wagering ticket. They do not include additional elements that is sufficient to ensure that the claims amount to significantly more than the exception.

Claims 6, 11 recites storing the digital image in a database, the data comprising: an encoded paid indication, and encoded amount indication and an encoded time indication. In addition, the limitations of encoding the indications recite how the file is stored electronically. All digital files are encoded so that it can be read by a computer. Storing the image file in a database is well known, routine and conventional (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).). 


Claims 14-17 incorporate the same elements as the claims above and have been considered above.

Claim 18 incorporates similar limitations as claim 1 and additional limitations of an image host device comprising an acceptor, the acceptor comprising a ticket scanning device and an image capture device; a gaming device manager device in communication with the image host device; a sports wagering system device in communication with the gaming device manager device; a first communication link between the gaming device manager device and the image host device; a second communication link between the sports wagering system device and the gaming device manager device.
An image host device comprising an acceptor, the acceptor comprising a ticket scanning device and an image capture device to generate a digital image of a wagering ticket is well known, routine and conventional. The courts have recognized that a computer or an electronic device to electrically scan or extract data from a physical document is well known routine and convention.
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition);


Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).

Claims 19-20 incorporate the same elements as the claims above and have been considered above.

Claim 21 is directed to a dispenser of the gaming device to dispense cash. A cash dispenser for gaming device to dispense cash is well known routine and conventional. Friesen (US 2003/0050806) discloses that it well known for gaming device 

The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Response to Arguments
Applicant’s arguments, with respect to the prior art rejections have been fully considered and are persuasive.  The rejections under 35 USC 103 have been withdrawn. 

Applicant's arguments with respect to the 35 USC 101 rejection has been fully considered but they are not persuasive.

Applicant argues that the claims are not directed to an abstract idea. Applicant provide examples v, vi, vii from MPEP 2106.04a(1). However, examples V is directed to a method for loading BIOS into a local computer system which has a system processor and volatile memory and non-volatile memory. Example VI Is a method of rearranging icons by processor tracking the amount of memory allocated to an application with an icon over a period of time, and automatically moving the most used icons. Example VII is directed to training a neural network for facial detection. These examples are tied to a computer technology and improves a technical field, and therefore is not similar to the claimed invention. In addition the claims are not similar to a method for loading BIOS 
Applicant argues that the processor causes an image capture device to capture a digital image of the wagering ticket which is technical action using specific hardware, and therefore is not a method of organizing human behavior. Although an image capture device such as a digital camera may be a specific hardware, and using a digital camera to capture a digital image is a technical action, it is not considered an improvement to a technology or technical field under the 2019 Patent Eligibly Guidelines. The use of a generic camera to capture an image as claimed is not considered to be a “particular machine” when considering if the claims are integrated into a practical application under the 2019 Patent Eligibly Guidelines. Applicant argues that digitally altering images and storing the digital altered digital image in a database are action by the processor circuit that cannot be practically applied in the mind. It appears that Applicant is arguing that the claims are directed a digital embodiment that requires a processor to perform the steps digitally and therefore is not an abstract idea. However, step 2a, prong 2a is a determination if the judicial exception is integrated into a practical application. This is not the same as determining if the claims are directed to a digital embodiment or if a processor is used to perform the claimed steps. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, merely using a computer as a tool to perform an abstract idea; or generally linking the use of the judicial exception to a 
Applicant provide examples 37, 42 and 46 from the 219 PEG and argues that similarly, the claims recites actions by a processor that “cannot be practically applied in the mind and that the claim does not recite any method of organizing human activity, or a mathematical relationship. However as indicated in the rejection above, the claims recite a commercial or legal interaction and a method of organizing social activity which are methods of organizing human activity. The use of the computer/processor, database, and image capture device, cash dispenser generally applies the abstract idea to a computer embodiment. They generally link the use of the judicial exception to a digital or computer embodiment. They are not applied in a meaningful way like examples 37, 42 and 46. The claims are not indicative of integration into a practical application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715